                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

HENRY L. JACKSON,
                                                     MEMORANDUM DECISION & ORDER
                       Petitioner,                   DENYING MOTION FOR RELIEF
                                                     FROM FINAL ORDER OR JUDGMENT
v.

STATE OF UTAH et al.,                                Case No. 2:15-CV-237 RJS
                       Respondents.                  District Judge Robert J. Shelby



       On September 17, 2018, this Court denied this habeas petition. (Doc. No. 18.) Petitioner

had brought the following claims under 28 U.S.C.S. § 2254 (2018): destruction of evidence;

Batson violation; erroneous jury instructions; and ineffective assistance of trial and appellate

counsel. The Court concluded that most of Petitioner’s challenges were procedurally barred and

did not qualify for exceptional treatment. The Court then denied the remaining claims—Batson

and ineffective assistance of appellate counsel—on the merits.

       Under Federal Rule of Civil Procedure 60(b), Petitioner moves for relief from the final

order and judgment in this case. He appears to argue that (1) the issue of destruction of evidence

is not capable of being procedurally defaulted; (2) “[t]here can never be reasonableness

associated with ineffective assistance of counsel, nor missing or improper jury instructions as

these are of constitutional magnitude”; (3) his lack of legal knowledge excuses his procedural

default; and (4) this Court misrepresented previous courts’ rulings.

       In relevant part, Rule 60(b) reads:

               On motion and just terms, the court may relieve a party . . . from a
               final judgment, order, or proceeding for the following reasons:

                                                 1
                       (1) mistake, inadvertence, surprise, or excusable neglect;
                       (2) newly discovered evidence that, with reasonable
               diligence, could not have been discovered in time to move for a
               new trial under Rule 59(b);
                       (3) fraud . . ., misrepresentation, or misconduct by an
               opposing party;
                       ...
                       (6) any other reason that justifies relief.

Fed. Civ. P. 60(b).

       This Court has thoroughly reviewed its ruling vis-à-vis Rule 60(b)’s reasons under which

relief from judgment may be granted. The Court is satisfied that its procedural-default analysis is

firmly grounded and that its representation of the state court rulings is accurate. Plaintiff has not

brought to the Court’s attention any mistake, inadvertence, surprise, excusable neglect, newly

discovered evidence, fraud, misrepresentation, misconduct, or any other circumstance, to trigger

Rule 60(b) relief. The Court therefore DENIES the motion.

       The Court next considers whether to issue a certificate of appealability (COA) here. See

R.11, Rs. Governing § 2254 Cases in the United States District Courts (“The district court must

issue or deny a [COA] when it enters a final order adverse to the applicant.”).

       When a habeas petition is denied on procedural grounds, as most of this one was, a

petitioner is entitled to a COA only if he shows that “jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (citing 28 U.S.C.S. § 2253 (2018)). Petitioner has not made this showing.

       On the other hand, regarding the two issues decided on the merits (Batson and

ineffective-assistance-of-appellate-counsel claims), Petitioner may obtain a COA only if he

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.S. § 2253(c)(2)

(2018). The showing must be such “that reasonable jurists could debate whether . . . the petition
should have been resolved in a different matter or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The

analysis incorporates the federal habeas statute’s “deferential treatment of state court decisions.”

Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004). Petitioner’s motion for COA has not

convinced the Court of any of these points. He has not shown denial of a constitutional right,

debatability of the final result or that Petitioner’s claims deserve further encouragement. This

conclusion incorporates the federal standard of review regarding habeas claims.

       IT IS ORDERED that:

       (1) Petitioner’s motion for relief from the judgment is DENIED. (Doc. No. 20.)

       (2) Petitioner’s motion for certificate of appealability is DENIED. (Doc. No. 22.)

               DATED this 7th day of November, 2018.

                                              BY THE COURT:




                                              ROBERT J. SHELBY
                                              United States District Judge
